DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 5, 2021 has been entered.


Response to Amendment
The amendment filed on May 5, 2021 has been entered. Claims 1-22 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the February 15, 2022 Office Action except as mentioned below.

Claim 14 has a status identifier of “(Previously Presented)” but is Currently Amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein at least a portion of the second damper overlaps the partition in a horizontal direction” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 is rejected because damper 192 in FIG. 14 does not overlap the partition in the horizontal direction.

Claims 7-8 are rejected due to dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10, 13, 16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by HIDEKI OYU (US 10228180 with prior publication of US 20160153693, hereinafter OYU).
Regarding claim 1, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2) having a storage space (3, 4, 5, 6, 7);
a partition (28) configured to divide the storage space (3, 4, 5, 6, 7) into a first space (3) and a second space (4, 5, 6, 7);
a wall (45, 46, 47) provided in the storage space and having an air flow path (within 14, 14a, 15, and 16), which includes a first discharge flow path (14, 14a, see FIGS. 3C and 7 illustrations below) through which air is supplied to the first space and a second discharge flow path (15, 16, 18, and 19 see FIGS. 3C and 7 illustrations below) through which air is supplied to the second space;
a heat exchanger (32) provided in communication with the air flow path;
a fan (37) configured to generate airflow passing through the heat exchanger;
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan, the housing including:
a shroud (FIG. 3D; 36) through which air is suctioned to the fan;
an opening (see FIG. 3 illustration below) fluidly communicated with the first discharge flow path and allocated at a side of the shroud;
an outlet (see FIG. 3 illustration below) fluidly communicated with the second discharge flow path and located at another side of the shroud;
a scroll (see FIG. 5 illustration below) including a first curve portion (see FIG. 5 illustration below) configured to surround a first portion (see FIG. 3D illustration below) of an outer circumference of the fan and to allow a portion of the air blown (FIG. 3C) from the fan to flow to the opening, the first curve portion being coupled to the opening; and
a guide (see FIG. 5 illustration below) including a second curve portion (see FIG. 5 illustration below) configured to surround a second portion (see FIG. 3D illustration below) of the outer circumference of the fan and to allow another portion of the air blown (FIG. 3C) from the fan to flow to the outlet, the second curve portion being coupled to the outlet;
a first damper (25) installed at a point where the scroll is coupled to the opening and configured to adjust an amount of air supplied to the first space; and
a second damper (50) a second damper installed at a point where the guide (see FIGS. 3D and 5 illustrations below) is coupled to the opening and configured to adjust an amount of air supplied to the second space (4, 5, 6, 7).

    PNG
    media_image1.png
    532
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1163
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1082
    750
    media_image3.png
    Greyscale


Regarding claim 2, OYU discloses the limitations of claim 1. OYU (FIGS. 5-7) additionally teaches:
wherein the fan (37) is configured to generate air flow in the air flow path and provided to overlap at least a portion of the heat exchanger (32) in a vertical direction (FIGS. 5-7).

Regarding claim 4, OYU discloses the limitations of claim 1. OYU (FIG. 6) additionally teaches:
wherein at least a portion of the first damper (25) overlaps the heat exchanger (32) in a vertical direction (FIG. 6).

Regarding claim 5, OYU discloses the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the first damper (25) is provided eccentrically to a side (FIG. 6) of the air flow path (14).
The Office notes that OYU damper (25; FIGS. 5-6) is not provided at the geometric center of air flow path (14) as evidenced by ECCENTRICALLY (NPL: ECCENTRICALLY, MERRIAM-WEBSTER, (2021), hereinafter ECCENTRICALLY).

Regarding claim 9, OYU discloses the limitations of claim 1. OYU (FIGS. 5-6) as additionally teaches:
wherein the wall (45, 46, 47) includes:
a discharge guide panel (45) having a surface that faces the first space (3); and
an inner cover (47 with 18) connected to the discharge guide panel (all refrigerator parts are connected to all other refrigerator parts) and having a surface that faces the second space (4, 5, 6), the inner cover being configured to cover the heat exchanger (32),
wherein a width (see FIG. 5 illustration below) of the inner cover (47) in a front and rear direction (see FIG. 5 illustration below) is greater than a width of the heat exchanger (32) in the front and rear direction, and
wherein a width (see FIG. 5 illustration below) of the discharge guide panel (45) in the front and rear direction is less than the width of the heat exchanger (32) in the front and rear direction.


    PNG
    media_image4.png
    1101
    736
    media_image4.png
    Greyscale


Regarding claim 10, OYU discloses the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the wall (45, 46, 47) further includes a suction port (22) through which air from the first space (3) passes, and
wherein at least a portion of the suction port (22) faces a rear edge (FIG. 6) of the partition and is spaced apart (FIG. 6) from the partition (28).


Regarding claim 13, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2) that forms a chamber (within 2);
a wall (45, 46, 47) configured to divide the chamber into a storage space (3, 4, 5, 6, 7) and an air flow path (14);
a partition (28) configured to separate the storage space (3, 4, 5, 6, 7) into a first space (3) and a second space (4, 5, 6);
a heat exchanger (32) provided in communication with the air flow path (14);
a damper (25) provided between the heat exchanger and the air flow path, the damper being configured to adjust an amount of air blown into the first space (3) via the air flow path (14),
the damper (25) being positioned higher than an upper surface of the heat exchanger, and at least a portion of the damper being configured to overlap the partition in a horizontal direction;
a fan (37) configured to generate airflow passing through the heat exchanger; and
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan,
wherein the air flow path includes a discharge flow path (within 14, 14a, see FIGS. 3C and 7 illustrations below) to allow the air to flow into the first space,
wherein the housing includes:
an opening (see FIG. 3C illustration below) fluidly communicated with the discharge flow path; and
a scroll (see FIG. 5 illustration below) configured to guide the air blown from the fan to the opening, the scroll including a curved portion (see FIG. 5 illustration below) having a predetermined curvature,
wherein the curved portion of the scroll is configured to surround an outer circumference of the fan and is formed further apart from the outer circumference of the fan (37) as the scroll approaches the opening in an airflow direction, and
wherein the curved portion is coupled to the opening and first damper (25) is provided in the opening of the housing.


Regarding claim 16, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2);
a wall (45, 46, 47) configured to divide an interior of the cabinet into a storage space (3, 4, 5, 6, 7) and an air flow path (14), the wall including an air guide (see FIG. 5 illustration above) having a first discharge port (see FIG. 5 illustration above) and an inner cover (47) provided at a lower side of the air guide and having a second discharge port (see FIG. 5 illustration above);
a partition (28) configured to separate the storage space into a first space (3) above the partition and a second space (4, 5, 6) below the partition;
a door (8-12) configured to open and close the storage space (3, 4, 5, 6, 7);
a heat exchanger (32) provided in communication with the air flow path, the heat exchanger being cover by the inner cover not to allow the heat exchanger to be exposed to the storage space;
a fan (37) configured to generate airflow through the heat exchanger;
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan, the housing having an outlet (to 14, 15, and 16);
a first damper (25; FIGS. 5-7) provided between the fan and the air flow path (14) to adjust a quantity of air blown into the first space (3) through the first discharge port, the first damper being positioned to overlap (25; FIGS. 5-7) at least a portion of the partition in a horizontal direction (28; FIGS. 5-7).
a second damper (50) provided between the fan (37) and a second discharge flow path (15, 16, 18, and 19 see FIGS. 3C and 7 illustrations above) of the air flow path to adjust an amount of the air flowing into the second space (4, 5, 6, 7) through the second discharge port (see FIG. 5 illustration above); and
a discharge duct (13 through 50) configured to connect the housing (bounded by 14, 28, 46, and 47) with the inner cover (47) and having the second discharge flow path, the discharge duct including:
an inlet portion (from 13) into which air is introduced and having a first end coupled to the outlet; and
an outlet portion (from 50 to 14) through which air is discharged to the second discharge port and having a second end coupled to the second discharge port,
wherein the second damper is installed at the discharge duct and is configured to open and close the second discharge flow path.

Regarding claim 19, OYU discloses the limitations of claim 16. OYU (FIGS. 5 and 7) additionally teaches:
wherein the second damper (represented by 50) is positioned vertically (FIG. 5) between the partition (28) and the heat exchanger (32) to adjusts air flow in the air flow path to the second space (4, 5, 6).

Regarding claim 20, OYU discloses the limitations of claim 16. OYU (col. 6, lines 34-43; col. 11, lines 15-17; col. 12, lines 42-47; FIG. 1) additionally teaches:
a controller (col. 6, lines 34-43; col. 12, lines 42-47) configured to control the heat exchanger, the first damper, the second damper (represented by 50), and the fan based on a first target temperature for the first space (3, refrigerating chamber) and a second target temperature for the second space (4, 5, 6, freezing chambers).

Regarding claim 21, OYU discloses the limitations of claim 1. OYU additionally teaches:
	wherein the housing (bounded by 14, 28, 46, and 47) further comprises a first mount (around fan 37’s periphery) in which the fan (37) is installed and a second mount (within 28) in which the first damper (25) is installed and a third mount (54) in which the second damper (50) is installed, and
	wherein the second mount and the third mount are positioned opposite to each other with respect to the first mount.

Regarding claim 22, OYU discloses the limitations of claim 1. OYU additionally teaches:
wherein an upper surface of the heat exchanger (32) is positioned lower than a lower surface of the partition (FIG. 5; 28), and
wherein the first damper (25) is positioned to overlap at least a portion of the partition in a horizontal direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of SUNG HYUN SHIN (US 20080000256, hereinafter SHIN).
Regarding claim 3, OYU teaches all the limitations of claim 2. OYU as modified may not explicitly teach the limitations of claim 3.
Regarding claim 3, SHIN (FIGS. 3-4) teaches:
a refrigerator wherein at least a portion (FIG. 4) of a first damper (141) overlaps a fan (142) in a horizontal direction (FIG. 4).
SHIN (FIG. 4) employs a horizontal fan to damper arrangement to circulate air between compartments (110, 120).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of SHIN to employ a horizontal fan to damper arrangement to circulate air between compartments to reduce the assembly size and/or weight and potentially increase the compartment sizes to store more food.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEKI OYU (US 10228180, hereinafter OYU) in view of PETERSON (US 5758512, hereinafter PETERSON).
Regarding claim 6, OYU discloses the limitations of claim 5. OYU additionally teaches:
wherein the second damper (50) is provided in the air flow path to adjust the amount of air supplied to the second space (4, 5, 6, 7),
Regarding claim 6, OYU lacks: wherein at least a portion of the second damper overlaps the partition in a horizontal direction.
Regarding claim 6, PETERSON  teaches: a refrigerator comprising
wherein at least a portion (see FIG. 13 illustration below) of the damper (148) overlaps the partition (see FIG. 13 illustration below) in a horizontal direction (FIG. 13).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of PETERSON to place dampers in the partition to reduce the assembly size and/or weight and potentially increase the compartment sizes to store more food .

    PNG
    media_image5.png
    620
    799
    media_image5.png
    Greyscale


Regarding claim 7, OYU as modified teaches the limitations of claim 6.  additionally teaches:
wherein the first damper (FIG. 13, represented by 154) and the second damper (22) are laterally spaced apart (FIG. 13), and
wherein at least a portion of the fan (represented by 144) is positioned between the first damper and the second damper.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEKI OYU (US 10228180, hereinafter OYU) in view of KENJI YASUGI (US 20090193826, hereinafter YASUGI).
Regarding claim 8, OYU as modified teaches the limitations of claim 7. OYU lacks dampers eccentrically opposite to each other with respect to the air flow path.
YASUGI teaches:
	wherein the second damper (represented by 22) is positioned eccentrically opposite (FIG. 5) to the first damper (represented by 27) with respect to the air flow path (C).
The Office notes that YASUGI damper (FIG. 5; 22) is not located at the geometric center of the first damper (27) or the air flow path (C) as evidenced by ECCENTRICALLY (NPL: ECCENTRICALLY, MERRIAM-WEBSTER, (2021), hereinafter ECCENTRICALLY).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YASUGI with the teachings of YASUGI to employ dampers on opposite sides of the air flow path to provide the cold air where and when it is required within the refrigerator cabinet.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU and YASUGI in view of BRUNO R. BORGES (US 5878592, hereinafter BORGES).
Regarding claim 11, OYU as modified teaches all the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the wall (45, 46, 47) includes a suction port (22; FIG. 6) through which air from the first space (3) passes,
wherein the refrigerator further comprises a return duct (20, 21),
wherein the return duct includes an inlet (FIG. 6) which communicates with the suction port (22),
wherein the return duct includes an outlet (FIG. 6) that outputs air to the heat exchanger (32).
OYU may not explicitly teach: wherein a portion of the return duct between the inlet and the outlet overlaps the fan (37) in a front and rear direction
Regarding claim 11, BORGES teaches:
wherein a portion (see FIG. 4 illustration below) of a return duct (106, 118) between the inlet and the outlet overlaps the fan (105) in a front and rear direction.
BORGES overlaps the fan (105) with the return duct (106, 118) in the front and rear direction to minimize the weight and space of the refrigeration system.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of BORGES to overlap the fan with the return duct in the front and rear direction to minimize the weight and space of the refrigeration system.

    PNG
    media_image6.png
    709
    1554
    media_image6.png
    Greyscale


Regarding claim 12, OYU as modified teaches all the limitations of claim 11. OYU (FIGS. 5-7) additionally teaches:
wherein a width (FIG. 6) of the return duct (20, 21) at the outlet in a left and right direction is greater than a width (FIG. 6) of the portion of the return duct that overlaps the fan (37).


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of MINSUB KIM (US 10677510, hereinafter KIM) and NICHOLAS BOUCHER (US 20170016271, hereinafter BOUCHER).
Regarding claim 14, OYU discloses the limitations of claim 13, OYU lacks a transparent door,
Regarding claim 14, KIM (col. 11, lines 42-45) teaches: a refrigerator including
a door (50) configured to open and close a storage space, the door being changeable between a transparent state (col. 11, lines 49 to col. 12, line 4) in which the storage space can be seen through the door and an opaque state (col. 11, lines 49 to col. 12, line 4) in which a storage space (12) cannot be seen through the door (50); and
a gasket (44) configured to be mounted on the door, wherein the gasket is configured to be in contact with a partition (see FIG. 3 illustration below) when the door (50) closes the storage space.


    PNG
    media_image7.png
    992
    839
    media_image7.png
    Greyscale


KIM (col. 11, line 58 to col. 12, line 4) employs a selectively transparent door so that when the door is closed the door (50) provides a beautiful and simple exterior having a mirror like texture to the refrigerator (1) providing a more luxurious image; but when a user does a certain operation the door becomes transparent so the user can see inside the refrigerator without opening the door and letting all the “cold air” out.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of KIM to employ a selectively transparent door so that when the door is closed the door provides a beautiful and simple exterior having a mirror like texture to the refrigerator providing a more luxurious image but a user can do something to make the door transparent to see what is in the refrigerator without opening the door and letting all the “cold air” out.
Regarding claim 14, BOUCHER (¶¶ 19-20 and 122) teaches transparent flange and lip seals for refrigerators. BOUCHER (¶ 72) employs transparent seals to allow products to be viewed by the consumer while maintaining the refrigerator chamber temperature. Seals are used in more active applications than gaskets, which are generally for static applications, as evidenced by AERO RUBBER COMPANY (NPL: What’s the Difference Between a Gasket and a Seal?, AERO RUBBER COMPANY, hereinafter AERO)
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of BOUCHER to employ transparent seals to allow products to be viewed by the consumer while maintaining the refrigerator chamber temperature.

Regarding claim 15, OYU as modified teaches the limitations of claim 14. KIM (col. 20, lines 27-33; FIG. 10) additionally teaches:
a sensor (82) configured to sense a motion (knocking) of a user; and
a controller (49) configured to switch the door to the transparent state when the motion of the user corresponds to a particular motion (knocking).


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of MINSUB KIM (US 10677510, hereinafter KIM).
Regarding claim 17, OYU discloses the limitations of claim 16. OYU lacks a door opening module.
KIM (FIGS. 7-9) teaches: a refrigerator having
a door opening module (70, 74) to automatically open a door (40), the door opening module including:
a motor (73) that outputs a rotational force;
a transmission (731) comprising a plurality of gears (75, 76) and configured to receive the rotational force; and
a push rod (77) coupled to the door and having a plurality of teeth (77; FIG. 9) provided along a side to engage the plurality of gears of the transmission.
KIM (Abstract) employs a door opening device so a user can automatically open a door using another part of a body other than hands.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of KIM to employ a door opening device so a user can automatically open a door using another part of a body other than hands.

Regarding claim 18, OYU as modified teaches all the limitations of claim 17. KIM (col. 15, lines 1-14) additionally teaches:
wherein the door (40) includes a magnetic sensor (741, 742), and wherein the motor (73) is activated based on the magnetic sensor (741, 742) detecting a movement of a magnet (774) positioned at an end (col. 15, lines 1-14) of the push rod (77).



Response to Arguments
Applicant’s arguments, filed May 5, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully but they are not persuasive.

Regarding page 14, ¶ 6, Applicant Argues that OYU does not show “a scroll configured to guide the air blown from the fan to the opening, the scroll including a curved portion having a predetermined curvature, wherein the curved portion of the scroll is configured to surround an outer circumference of the fan and is formed further apart from the outer circumference of the fan as the scroll approaches the opening in an airflow direction, and wherein the curved portion is coupled to the opening and first damper is provided in the opening of the housing.” In response, OYU FIG 5 illustrated above, shows the curved scroll surrounding the fan’s outer circumference and guiding the air blown from fan 37 toward the first damper.

Regarding page 16, ¶ 3, Applicant Argues that OYU does not show “a discharge duct configured to connect the housing with the inner cover and having the second discharge flow path, the discharge duct including: an inlet portion into which air is introduced and having a first end coupled to the outlet; and an outlet portion through which air is discharged to the second discharge port and having a second end coupled to the second discharge port.” In response, OYU FIGS. 3D, 5, and 7 illustrated above show the discharge duct connecting the housing with the inner cover. The housing (see FIGS. 3D, 5, and 7 illustrations above) and inner cover have multiple discharge flow paths for distributing cold air into the various cooling chambers via various dampers and ducts.

Regarding page 17, ¶ 1, Applicant argues that OYU does not show “that the wall including an air guide having a first discharge port and an inner cover provided at a lower side of the air guide and having a second discharge port, and the heat exchanger being cover by the inner cover not to allow the heat exchanger to be exposed to the storage space.” In response, OYU teaches the wall having an air guide and inner cover (see FIG. 5 illustration above) having discharge ports into different cooling compartments meeting the claimed limitations as detailed above in the rejection.

Regarding page 19, ¶ 2, Applicant Argues that OYU does not show “a guide including a second curve portion configured to surround a second portion of the outer circumference of the fan and to allow another portion of the air blown from the fan to flow to the outlet, the second curve portion being coupled to the outlet, a first damper installed at a point where the scroll is coupled to the opening and configured to adjust an amount of air supplied to the first space; and a second damper installed at a point where the guide is coupled to the outlet and configured to adjust an amount of air supplied to the second space” In response, OYU (see FIG. 5 illustration above) teaches a curved guide and surrounding the outer circumference of the fan allowing blown air to flow to the outlet, with the curved portion being coupled to the outlet, and a damper coupled at the scroll opening, where the damper adjusts the amount of air flowing into the first space (refrigerating compartment). OYU also teaches the second damper, coupled with the guide and the outlet and configured to adjust the amount of air entering the second space (freezing compartment).

Regarding claims 2-12, 14-15, and 17-22 are rejected for the reasons set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KIM (US-20130000333-A1) teaches a(n): REFRIGERATOR.
JUNG (US-20080016889-A1) teaches a(n): REFRIGERATOR HAVING COLD AIR CIRCULATING APPARATUS AND CONTROL METHOD OF CIRCULATING COLD AIR.
ZENTNER (US-20080016889-A1) teaches a(n): REFRIGERATOR QUICK CHILL AND THAW CONTROL METHODS AND APPARATUS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763